Citation Nr: 0010083	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  98-04 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease with traumatic arthritis of the cervical spine, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for duodenal ulcer 
and diverticulosis with postoperative colon polyps, currently 
evaluated as 20 percent disabling.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for lumbar spine 
disorder.

4.  Entitlement to a total rating for compensation based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1966 to May 
1969 and from January 1972 to March 1985.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1994 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  In that decision, the RO granted a 20 percent 
evaluation for duodenal ulcer and diverticulosis with colon 
polyps, postoperative, denied service connection for low back 
impairment, continued the 10 percent evaluation for 
degenerative disc disease with traumatic arthritis of the 
cervical spine, and denied a total rating for compensation 
based upon individual unemployability.

Review of the record reveals that the RO expressly considered 
referral of the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(1999).  This regulation provides that to accord justice in 
an exceptional case where the schedular standards are found 
to be inadequate, the field station is authorized to refer 
the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  The Board has reviewed the record with these 
mandates in mind and finds no basis for further action on 
this question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  Degenerative disc disease with traumatic arthritis of the 
cervical spine is currently manifested by slight or mild 
functional impairment.  

2.  Duodenal ulcer and diverticulosis with colon polyps, 
postoperative is currently manifested by no more than a 
moderate duodenal ulcer with continuous moderate 
manifestations.

3.  Service connection for low back impairment was denied by 
the RO in a February 1993 rating decision.  The appellant was 
notified of his appellate rights in a March 1993 letter, and 
did not appeal the decision.

4.  The appellant has submitted competent evidence of current 
diagnoses of spondylolisthesis with bilateral spondylolysis, 
degenerative joint disease, degenerative disc disease, and 
lumbar strain syndrome which must be considered in order to 
fairly decide the merits of the claim.

5.  Competent evidence of a nexus between the diagnoses of 
spondylolisthesis with bilateral spondylolysis, degenerative 
joint disease, degenerative disc disease, and lumbar strain 
syndrome and service is not of record.

6.  Service connection is in effect for duodenal ulcer with 
diverticulosis with colon polyps, postoperative (20 percent); 
asthma (10 percent); degenerative disc disease with traumatic 
arthritis, cervical spine (10 percent); hemorrhoids (0 
percent); laceration scar right hand (0 percent); laceration 
scars left lower extremity and excision scar epidermal cyst 
of back (0 percent); left inguinal herniorrhaphy (0 percent); 
bilateral hearing loss disability (0 percent); callosities of 
heel (0 percent).  The combined schedular evaluation is 40 
percent. 

7.  The appellant is not unable to secure or follow a 
substantially gainful occupation due to service-connected 
disability.


CONCLUSIONS OF LAW

1.  Degenerative disc disease with traumatic arthritis of the 
cervical spine is no more than 10 percent disabling.  38 
U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59; Part 4, Diagnostic Code 5290 (1999).

2.  Duodenal ulcer and diverticulosis with colon polyps, 
postoperative is no more than 20 percent disabling.  38 
U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 7305 (1999).

3.  The February 1993 rating decision, which denied service 
connection for residuals of low back injury, is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 
20.1103 (1999).

4.  New and material evidence has been submitted to reopen 
the claim for service connection for lumbar spine disorder, 
and the claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. §§ 3.156(a) (1999).

5.  The claim for service connection for lumbar spine 
disorder, to include spondylolisthesis with bilateral 
spondylolysis, degenerative joint disease, degenerative disc 
disease, and lumbar strain syndrome, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

6.  The criteria for a total disability rating for 
compensation based on individual unemployability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased evaluations

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claims for 
an increased evaluations for degenerative disc disease with 
traumatic arthritis of the cervical spine and duodenal ulcer 
and diverticulosis with colon polyps, postoperative, are well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, his 
assertion that his service-connected disabilities have 
worsened raises plausible claims.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The appellant has 
been recently examined and his medical records have been 
obtained.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  All relevant facts on this issue have been properly 
developed and the duty to assist has been met.  38 U.S.C.A. 
§ 5107(a).


A.  Degenerative disc disease with traumatic arthritis of the 
cervical spine

Service connection for traumatic arthritis of the cervical 
spine was granted by means of a February 1993 rating decision 
and assigned a 10 percent disability evaluation.

The appellant underwent a VA examination in October 1993.  
The appellant reported problems with pain in the base of his 
neck for the last four to five years.  Upon physical 
examination, the VA examiner stated that examination of the 
appellant's neck revealed full range of motion in rotation, 
flexion, and extension.  X-rays taken at that time of the 
cervical spine revealed marked narrowing of the C3-C4 
intervertebral disc space and of the C6-C7 intervertebral 
disc space.  There were some anterior and posterior 
osteophytes adjacent to these spaces with very minimal 
encroachment on the neural foramen.  The diagnosis was 
occasional neck pain.  The VA examiner stated that the 
appellant had mild impairment of neck function.

The appellant underwent a VA examination in May 1994.  The 
appellant reported that his neck gave him very little 
difficulty at the present time.  Examination of the neck 
revealed mild limitation of motion of rotation.  The VA 
examiner stated that the appellant had 75 percent of normal 
rotation.  Flexion was slightly limited, and he lacked about 
one finger of getting his chin on his chest.  Extension was 
limited to about neutral.  X-rays of the cervical spine 
showed marked narrowing of the intervertebral disc space at 
C3-C4 and also at C6-C7 with large anterior and posterior 
osteophytes with encroachment on the neuroforamen.  The 
diagnosis was osteoarthritis and degenerative disc disease, 
cervical spine, involving principally levels C3-C4 and C6-C7 
manifested by neck pain and mild limitation of motion.  The 
VA examiner stated that the appellant had moderate impairment 
of the neck.

The appellant had an RO hearing in April 1996.  He stated 
that he used a TENS unit for his cervical spine about three 
times per day.  The appellant stated that he took painkillers 
for the pain in his neck and that the pain was constant.  He 
stated that he would drop a cup that he was holding in his 
hand and attributed it to his cervical spine disorder.  The 
appellant stated that someone else had driven him to the 
hearing because it hurt too much to move his head from side 
to side.

The appellant underwent a VA examination in May 1996.  The 
appellant reported that the pain in his cervical spine would 
go into his right shoulder and right hand and at times could 
not hold a cup of coffee.  The VA examiner noted that the 
appellant held his neck in a forward flexed position.  The 
appellant could extend his cervical spine to 45 degrees and 
flex it to 70 degrees.  He could laterally bend his cervical 
spine 50 degrees to both the left and the right, and he could 
rotate his head 60 degrees to both the left and the right.  
The VA examiner stated that the appellant had some lower 
cervical tenderness.  Muscle testing in the upper extremities 
was felt to be normal.  The VA examiner stated that the 
appellant had non-anatomical, non-dermatomal dysesthesia in 
the right hand, which was not compatible with any nerve root 
sensory deficit.  He stated that he felt that it represented 
functional non-organic symptomatology.  X-rays taken of the 
cervical spine revealed the following: (1) curvature and 
alignment within normal limits, (2) vertebral bodies of 
average height, (3) narrowing of C3 and C6 disc spaces with 
anterior and posterior osteophytes at each of these levels 
compatible with degenerative disc disease, and (4) nothing 
acute identified.  The VA examiner entered a diagnosis of 
history of degenerative disc disease with traumatic arthritis 
of the cervical spine.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).

Under Diagnostic Code 5290, mild limitation of motion of the 
cervical spine warrants a 10 percent evaluation, moderate 
limitation of motion warrants a 20 percent evaluation, and 
severe limitation of motion warrants a 30 percent evaluation.  
38 C.F.R. Part 4, Diagnostic Code 5290 (1999).  Under 
Diagnostic Code 5293, mild intervertebral disc syndrome 
warrants a 10 percent evaluation, moderate intervertebral 
disc syndrome with recurring attacks warrants a 20 percent 
evaluation, evidence of severe intervertebral disc syndrome 
with recurring attacks and intermittent relief warrants a 40 
percent evaluation.  38 C.F.R. Part 4, Diagnostic Code 5293 
(1999).  Evidence of pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy, 
characteristic pain, demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to the site 
of the diseased disc and with little intermittent relief 
warrants a 60 percent rating.  Id.

After having reviewed the evidence of record, the Board finds 
that the preponderance of the evidence is against the claim.  
At the time of the October 1993 examination, the appellant 
had full range of motion in rotation, flexion, and extension 
in the cervical spine.  The VA examiner noted that x-rays 
showed marked narrowing of the C3-C4 and C6-C7 intervertebral 
disc spaces.  The VA examiner made a finding that the 
appellant had mild impairment in neck function.  In May 1994, 
the VA examiner stated that the appellant had 75 percent of 
normal motion in his neck.  Flexion was slightly limited, and 
extension was limited to about neutral.  The VA examiner 
stated that the appellant had mild limitation of motion, but 
stated that the appellant had moderate impairment in his 
neck.  In May 1996, the appellant had 70 degrees of flexion, 
45 degrees of extension, 50 degrees of lateral bending to the 
right and to the left, and 60 degrees of rotation to the 
right and to the left.  The VA examiner stated that muscle 
testing of the upper extremities was normal.  The Board finds 
that the above-described findings are indicative of a 
10 percent evaluation for degenerative disc disease with 
traumatic arthritis of the cervical spine.  See 38 C.F.R. 
Part 4, Diagnostic Code 5290. 

The Board is aware that there is positive and negative 
evidence.  The appellant has reported that he is more 
severely disabled and his statements must be considered.  In 
addition, one examiner opined that there was moderate 
impairment of the neck.  However, the preponderance of the 
evidence is against the claim.  Although one examiner noted 
that there was moderate impairment, another examiner 
established that there was mild impairment.  That examiner 
supported his opinion with findings reflecting no more than 
slight limitation of motion and little neurologic deficit.  
Supporting the October 1993 examiner's opinion was the 
appellant's statement in May 1994 that his neck was giving 
him little trouble.  Although the examiner in 1994 opined 
that there was moderate impairment, the actual findings 
reflected mild or slight limitation of motion and little or 
no neurologic impairment.  Thus, his own opinion was in 
conflict with the actual findings and the appellant's own 
statement at that time.  The 1996 examination established 
normal muscle testing and a good range of motion.  Although 
the appellant held his neck in a forward flexed position, the 
X-ray examination disclosed a normal curvature.  The examiner 
also refuted the appellant's assertion of neurologic deficit 
by establishing that the appellant's complaints were non-
anatomical and non-organic.  The appellant's own assertion of 
a neurologic deficit resulting in extremity impairment is not 
competent and accorded no probative value.  Lastly, the 
appellant's assertion of disability are not credible.  The 
1996 examiner clearly established that the appellant 
evidenced marked non-organic overt pain behavior.  In this 
case, the objective findings are far more probative of the 
degree of impairment than the appellant's assertions and the 
one notation of moderate impairment.

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995).  An 
increased evaluation may be based on either actual limitation 
of motion or the functional equivalent of limitation of 
motion due to less or more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  See id. (discussing 38 C.F.R. §§ 4.40, 4.45).  The 
appellant has complained of pain, which is contemplated by 
the 10 percent evaluation that the Board has assigned.  See 
38 C.F.R. § 4.59 (1999).  When examined in October 1993, he 
had full range of motion in his cervical spine and mild 
impairment in his neck.  When examined in May 1994, he had 
75 percent of normal range of motion, and the VA examiner 
made a finding that the appellant had moderate impairment in 
his neck.  See 38 C.F.R. §§ 4.40, 4.45 (1999).  The 
preponderance of the evidence including the appellant's 
statements and testimony establish that he has a slight or 
mild functional impairment and no more.  No medical 
professional has made findings as to more motion than normal, 
excess fatigability, weakness, or incoordination.  Based on 
these findings, the appellant's degenerative disc disease 
with traumatic of the cervical spine is no more than slightly 
disabling and thus is no more than 10 percent disabling.

The appellant is competent to report his symptoms.  To the 
extent that he has described pain and functional impairment, 
the VA has granted a 10 percent evaluation for the service-
connected degenerative disc disease with traumatic arthritis 
of the cervical spine.  The Board has noted that the medical 
findings and the appellant's complaints related to his 
cervical spine do not support an evaluation in excess of 10 
percent.  To this extent, the preponderance of the evidence 
is against his claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107(b) (West 1991).

B.  Duodenal ulcer and diverticulosis with colon polyps, 
postoperative

Service connection for duodenal ulcer was granted by means of 
a February 1993 rating decision and assigned a 10 percent 
disability evaluation.  In a November 1993 rating decision, 
the RO reclassified the service-connected disability as 
duodenal ulcer and diverticulosis with colon polyps, 
postoperative, and assigned a temporary total evaluation.  In 
the November 1994 rating decision on appeal, the RO granted a 
20 percent evaluation for duodenal ulcer and diverticulosis 
with colon polyps, postoperative.

The appellant underwent a VA examination in October 1993.  
The appellant reported intermittent epigastric pain.  He 
stated that he would get occasional heartburn, which was 
relieved by Pepto Bismol.  The appellant weighed 176 pounds.  
Abdominal examination revealed slight generalized abdominal 
tenderness.  The diagnosis was history of duodenal ulcer.  
The VA examiner noted that the appellant had been 
hospitalized in August 1993, at which time an endoscopic 
examination revealed a 1.5-centimeter ulcer in the base of 
the duodenal bulb.  The VA examiner stated that the appellant 
was treated and had only minimal residual symptoms.

The appellant underwent a colonoscopy in December 1993 and 
was diagnosed with colon polyps.  The polyp removed was 
benign.  In a March 1994 private medical record, Dr. Shaw 
noted that the appellant reported occasional loose stools.  
He entered a diagnosis of duodenal ulcer and multiple colon 
polyps and spastic colon.  

In May 1994, the appellant underwent a VA examination.  The 
appellant weighed 195 pounds.  The VA examiner noted that the 
appellant had gained weight since the last examination.  
Abdominal examination revealed moderate epigastric 
tenderness.  The VA examiner stated that the appellant had 
had colon polyps removed in August 1993.  The diagnosis was 
history of duodenal ulcer.  The VA examiner noted that the 
appellant had continued to complain of epigastric pain for 30 
minutes after eating and that he was still on long-term 
Zantac.

In September 1994, the appellant underwent a private 
colonoscopy.  The results revealed that the cecum, ascending 
colon, and the transverse colon looked normal.  There were 
multiple small mucosal polyps seen in the descending colon 
and sigmoid colon.  In November 1994, the appellant reported 
that his heartburn was better.  The private examiner stated 
that the appellant's abdomen was soft with no tenderness.  In 
May 1995, it was noted that the appellant was no longer on 
the Prilosec.  There was no abdominal pain and no dysphagia.  
Stool for occult blood was negative.  In September 1995, the 
appellant complained of heartburn and denied abdominal pain.  
The appellant reported that he had been taking Tagamet at 
bedtime without relief.  

The appellant had an RO hearing in April 1996.  He testified 
that his weight would go up and down.  He stated that he was 
up to 210 pounds and then got back down to 180.  He stated 
that he could not eat spicy food.  The appellant stated that 
he was on a high fiber diet.  He stated that after he ate his 
first meal of the day, he would feel like throwing up.  He 
stated that he ate six meals a day.  The appellant stated 
that he had pain in his stomach, which he rated as a three on 
a scale from one to five.  He stated that they removed 
multiple polyps from his colon in January.  He stated that he 
was not experiencing bleeding right at that time.

The appellant underwent a VA examination in May 1996.  The VA 
examiner stated that the appellant weighed 190 pounds.  The 
appellant reported that he was on long term Prilosec therapy.  
The diagnoses were peptic ulcer disease with history of 
bleeding duodenal ulcer and history of colon polyps, removal 
by private physician.

The appellant underwent a VA examination in March 1997.  The 
appellant stated that he underwent an endoscope and x-ray 
studies, which showed an active ulcer.  The appellant 
reported having 40 polyps removed from his colon.  The 
appellant reported that the colonoscopy described a 
nonspecific colitis or inflammation of the colon and that he 
had intermittent cramps and diarrhea if he did not take his 
medications.  Examination of the abdomen revealed tenderness 
in the epigastrium and no masses.  The impressions were 
history of peptic ulcer disease with chronic, active duodenal 
ulcer present and colon disease in the form of diverticulitis 
of the colon and multiple polyps of the colon and nonspecific 
inflammation of the colon.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).

The appellant's service-connected duodenal ulcer and 
diverticulosis with colon polyps, postoperative is rated by 
analogy to duodenal ulcer.  A severe duodenal ulcer with pain 
only partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health warrants a 60 percent 
evaluation.  38 C.F.R. Part 4, Diagnostic Code 7305 (1999).  
A moderately severe duodenal ulcer, which is less than severe 
but with impairment of health manifested by anemia and weight 
loss; or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year 
warrants a 40 percent evaluation.  Id.  A moderate duodenal 
ulcer with recurring episodes of severe symptoms two or three 
times a year averaging 10 days in duration; or with 
continuous moderate manifestations warrants a 20 percent 
evaluation.  Id.

Diverticulitis can be evaluated under irritable colon 
syndrome, peritoneal adhesions, or ulcerative colitis, 
depending upon the predominant disability picture.  Severe 
irritable colon syndrome which entails diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress warrants a 30 percent evaluation.  
38 C.F.R. Part 4, Diagnostic Code 7319 (1999).  Moderate 
irritable colon syndrome with frequent episodes of bowel 
disturbance with abdominal distress warrants a 10 percent 
evaluation.  Id.  

After having reviewed the evidence of record, the Board finds 
that the preponderance of the evidence is against an 
increased evaluation for duodenal ulcer and diverticulosis 
with colon polyps, postoperative.  The Board finds that the 
Diagnostic Codes that address peritoneal adhesions and 
ulcerative colitis are not applicable for the appellant's 
disability picture.  See 38 C.F.R. Part 4, Diagnostic Codes 
7301, 7323 (1999).  His diverticulosis has not been shown to 
manifest the symptoms contemplated by those Diagnostic Codes.  
See id.

In October 1993, the appellant reported intermittent 
epigastric pain and occasional heartburn.  The VA examiner 
noted that the appellant had been diagnosed with an active 
ulcer in August 1993 and had only minimal residual symptoms.  
In March 1994, the appellant reported occasional loose 
stools.  In May 1994, the appellant complained of epigastric 
pain for 30 minutes after eating.  In November 1994, he 
reported that his heartburn was better.

At an April 1996 hearing, the appellant testified that he 
would feel like vomiting after eating his first meal of the 
day.  He stated that his weight would go up and down.  He 
rated the pain in his stomach at a three on a scale from one 
to ten.  He stated that he was not experiencing bleeding 
right at that time.  In May 1996, he was diagnosed with a 
bleeding ulcer.  In March 1997, the appellant reported 
intermittent cramps and diarrhea if he did not take his 
medication.  The Board finds that the above-described 
symptoms are indicative of no more than a 20 percent 
evaluation.  See 38 C.F.R. Part 4, Diagnostic Code 7305.  The 
appellant has no more than a moderate duodenal ulcer with 
recurring episodes of severe symptoms two or three times per 
year or a moderate duodenal ulcer with continuous moderate 
manifestations.  See id.

An evaluation in excess of 20 percent is not warranted.  The 
appellant's duodenal ulcer has not been severe.  See 
38 C.F.R. Part 4, Diagnostic Code 7305.  In October 1993, 
after having found an active ulcer in August 1993, he was 
having minimal residual symptoms.  Although the evidence has 
established weight gain and weight loss, there have been no 
findings that the appellant is anemic.  Minor weight loss or 
greater losses of weight for periods of brief duration are 
not considered of importance in rating.  Rather, weight loss 
becomes of importance where there is appreciable loss which 
is sustained over a period of time.  In evaluating weight 
loss generally, consideration will be given not only to 
standard age, height, and weight tables, but also to the 
particular individual's predominant weight pattern as 
reflected by the records.  The use of the term "inability to 
gain weight" indicates that there has been a significant 
weight loss with inability to regain it despite appropriate 
therapy.  38 C.F.R. § 4.112 (1999).  In this case, the facts 
establish that he does not have an inability to gain weight 
and he does not have appreciable weight loss over a sustained 
period of time.

The appellant has not reported recurrent incapacitating 
episodes averaging 10 days or more in duration or episodes of 
severe symptoms.  See id.  Additionally, the appellant has 
not reported severe diarrhea or alternating periods of 
diarrhea or and constipation to warrant a 30 percent 
evaluation under Diagnostic Code 7319.  See 38 C.F.R. Part 4, 
Diagnostic Code 7319.  The Board finds that the service-
connected duodenal ulcer and diverticulosis with colon 
polyps, postoperative is no more than 20 percent disabling.

The appellant is competent to report his symptoms.  To the 
extent that he has asserted that he warrants more than a 
20 percent evaluation, the medical findings do not 
substantiate his allegation.  The Board attaches far greater 
probative weight to the clinical findings of skilled, 
unbiased professionals than to the appellant's statements and 
testimony, even if sworn, in support of a claim for monetary 
benefits.  As stated above, the evidence does not support an 
evaluation in excess of 20 percent for duodenal ulcer and 
diverticulosis with colon polyps, postoperative.  The 
preponderance of the evidence is against his claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 
1991).


II.  New and material evidence

Service connection for residuals of lumbar spine injury was 
denied in a February 1993 rating decision.  At that time, the 
evidence of record consisted of service medical records, the 
appellant's application for benefits, VA medical records, and 
private medical records.

The service medical records did not reveal any injury to the 
lumbar spine.  The appellant underwent surgery in September 
1976, where he had a cyst removed from his back.  In May 1980 
and January 1985 reports of medical examinations, clinical 
evaluations of the appellant's spine and other 
musculoskeletal system were normal.  In a report of medical 
history completed by the appellant in January 1985, he stated 
"no" to ever having or having now recurrent back pain.  The 
appellant underwent a VA examination in December 1992.  The 
VA examiner made normal clinical findings as to the 
appellant's lumbar spine.  

In the February 1993 rating decision, the RO denied service 
connection for residuals of lumbar spine injury because the 
appellant had not brought forth evidence of a chronic low 
back disorder in service or current evidence of a lumbar 
spine disorder.  The appellant was notified of the February 
1993 rating decision in a March 1993 letter and of his 
appellate rights, and he did not appeal the decision.  That 
decision is final.  A claim may be reopened upon the 
submission of new and material evidence.

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156 (1999).  New and material 
evidence is defined as follows:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

Id. at (a).  Therefore, in this case, the Board must 
determine if new and material evidence has been submitted 
since the February 1993 rating decision.

The Court has held that when determining whether the evidence 
is new and material, VA must conduct a three-step test.  
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(citing Elkins v. West, 12 Vet. App. 209 (1999) (en banc)).  
First, VA must determine whether the appellant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 38 U.S.C.A. 
§ 5108 (West 1991).  Id.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim, VA must determine whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Id.  Third, if the claim is well 
grounded, VA may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Id.

Since the prior rating decision, the appellant has brought 
forth evidence of diagnoses of spondylolisthesis with 
bilateral spondylolysis, degenerative joint disease, 
degenerative disc disease, and lumbar strain syndrome.  The 
Board has determined that such evidence is new and material 
and serves to reopen the claim for service connection for 
residuals of lumbar spine injury.  Specifically, the 
appellant has brought forth evidence of a post-service 
diagnosis of lumbar spine disorder.  Service connection had 
been previously denied because he had no current disability.  
That evidentiary defect has been cured.

The Board finds that such evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claims, as the RO had denied service connection for 
residuals of lumbar spine injury because of the failure to 
bring forth evidence of current disability.  The appellant 
has presented a new factual basis for considering the claim; 
a diagnosis that was previously missing.  See Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  Thus, as stated above, 
the Board has determined that the appellant has presented new 
and material evidence under 38 C.F.R. § 3.156(a) and will 
adjudicate the claim de novo.  See Winters, 12 Vet. App. at 
206.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection for 
arthritis may be granted if manifest to a compensable degree 
within one year of separation from service.  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1999).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Establishing direct service connection for a 
disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  With a "chronic disease," such as arthritis, 
service connection may be warranted when the disease is 
manifested to a compensable degree within one year following 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309(a) (1999).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The appellant has not claimed that his lumbar spine disorder 
arose under combat situation.  Thus, entitlement to 
application of 38 U.S.C.A. § 1154(b) is not warranted.

As reported above, service medical records do not reveal any 
injury to the appellant's lumbar spine.  Examinations of his 
spine in May 1980 and January 1985 were normal, and the 
appellant denied back pain in January 1985.  The service 
medical records establish that the appellant had a cyst 
removed from his back in October 1976.

In a December 1992 VA examination report, the appellant 
reported back pain.  The VA examiner stated that the 
appellant had normal straight and cross leg examination and 
full range of motion of the lumbar spine.  The appellant 
reported that he had bone fragments removed from his lumbar 
spine while in service.  The VA examiner entered a diagnosis 
of history of removal of bone fragments from the lumbar 
spine.  

In a September 1993 private medical record, the appellant 
reported having injured his back the prior evening.  The 
examiner stated that the appellant was tender on the left 
side of the sacroiliac joint.

The appellant underwent a VA examination in October 1993.  
The appellant stated that following the removal of the cyst 
in service, he had no problems with back pain until four to 
five years prior.  He complained of pain in his lumbar spine 
upon bending and occasional back pain in the lumbosacral 
area.  Examination of the back revealed a transverse scar at 
the level of the upper sacrum.  The VA examiner stated that 
the appellant had normal lateral bending.  On forward 
bending, the appellant lacked approximately one foot of 
touching the floor with outstretched hands.  X-rays taken of 
the lumbar spine revealed very slight anterior displacement 
of the vertebral body of L5 on S1 and bilateral spondylolysis 
of the neural arch at L5.  Intervertebral disc space is well 
maintained.  The diagnosis entered was intermittent low back 
pain and x-rays showing very slight spondylolisthesis with 
bilateral spondylolysis of the neural arch of L5. 

In a May 1994 VA examination report, the appellant reported 
that he began having pain in his back approximately three 
years prior.  He stated that he had no specific injury to his 
back to account for the pain.  He reported that the pain was 
in the low lumbar and lumbosacral area.  Upon physical 
examination, the VA examiner stated that the appellant lacked 
about one foot and one half from touching the floor with 
forward bending.  Deep tendon reflexes in the lower 
extremities were markedly hyperactive.  Straight leg raising 
to 90 degrees on the left caused no complaint.  On the right, 
straight leg raising caused pain in the lower back at 
70 degrees.  Sitting up on the examining table caused some 
degree of low back pain.  X-rays taken at that time revealed 
spondylolysis with the neural arch of L5 with no forward 
displacement of any significance of the vertebral body of L5 
and S1.  The VA examiner entered a diagnosis of intermittent 
low back pain over the past three years and noted the results 
of the x-rays, stating that the spondylolysis could 
conceivably contribute to the back complaints.

In a January 1995 VA outpatient treatment report, the 
appellant reported the removal of cysts from his back under 
local anesthesia and no history of injury.  The VA examiner 
stated that straight leg raising was negative.  The 
appellant's back was tender all over with some bilateral 
lumbar spasm.  The VA examiner stated that there was a loss 
of the lumbar lordosis.  The diagnostic impression was 
degenerative joint disease.

The appellant had an RO hearing in April 1996.  He testified 
that had to do a lot of heavy lifting of big pots and other 
things during service because he was in food service.  He 
stated that it caused him a lot of pain at that time and that 
he would go to sick call and had been given aspirin.  He 
stated that the pain was so bad it would wake him up.  He 
stated that he had constant pain in his back.   He later 
testified that he had fallen in one of the ice coolers in the 
meat locker while he was in Vietnam, which he attributed to 
his back problems.  He stated that he injured his back many 
times while picking up cases of meat and other things.

The appellant underwent a VA examination in May 1996.  The 
appellant reported severe back pain and not being able to 
work because of it.  The VA examiner noted that the appellant 
had extreme difficulty getting up from the wheelchair for the 
examination.  He noted that the appellant was unable to stand 
fully erect and had severe difficulty getting on and off the 
examining table.  The VA examiner stated that during the 
examination, the appellant demonstrated evidence of marked 
non-organic overt pain behavior consisting of guarding, 
bracing, rubbing, grimacing, and sighing.  Examination of the 
appellant's spine revealed that he stood with a camptocormic 
posture.  He had total lumbar tenderness-he was tender from 
L1 all the way down to the mid sacrum.  The VA examiner noted 
that the appellant was more tender over the left perilumbar 
area.  He stated that he could not detect any spinous muscle 
spasm and no spinal rigidity.  He stated that the appellant 
was unable to extend his spine at all.  The appellant stood 
with 14 degrees of flexion and would further flex his lumbar 
spine to 50 degrees.  He was able to bend laterally to 
16 degrees to the left and 14 degrees to the right.  The VA 
examiner noted when laying in the supine position, the 
appellant's camptocormic posture was "completely 
corrected," which he stated meant that there was no fixed 
deformity producing the camptocormic posture.  X-rays taken 
of the lumbar spine revealed some density within the disc 
space at L1 and L2.  There was spondylolysis of L5 
bilaterally with minimal spondylolisthesis of L5 on S1 
bilaterally.  Disc spaces were maintained.  The impression 
was spondylolisthesis due to bilateral spondylolysis L5-L6, 
degenerative disc disease, L4-L5 with associated protrusion.

The appellant underwent a VA examination in March 1997.  The 
appellant reported that he had back trouble in service and 
that since service, he had had low back pain.  He stated that 
in 1993, he bent down to pick up a piece of paper and was 
unable to straighten himself up after that.  The VA examiner 
noted that the appellant had brought in an MRI from April 
1996 which showed right-sided herniated nucleus pulposus 
which indented the thecal sac due did not compress any of the 
neural components or the nerve roots.  He added that the MRI 
showed osteoarthritic changes at L4-L5.  The appellant 
reported that he was mostly in a wheelchair or in bed at 
home.  The VA examiner stated that in instructing the 
appellant, he observed him having difficulty getting up and 
standing.  He stated that the appellant had no control of 
forward bend or backward bend to measure ranges of motion of 
the spine.  He stated that straight leg raising in the 
sitting position did not cause the appellant complaints of 
back pain.  The diagnosis was chronic lumbar strain syndrome 
with degenerative joint disease at L4-L5.

After having reviewed the evidence of record, the Board finds 
that the appellant's claim for service connection for lumbar 
spine disorder, to include spondylolisthesis with bilateral 
spondylolysis, degenerative joint disease, degenerative disc 
disease, and lumbar strain syndrome, is not well grounded.  
See Caluza, supra.  The appellant has stated that he injured 
his back in service, which he is competent to allege.  He has 
brought forth evidence of current diagnoses of 
spondylolisthesis with bilateral spondylolysis, degenerative 
joint disease, degenerative disc disease, and lumbar strain 
syndrome.  However, the appellant has not brought forth 
competent evidence of a diagnosis of arthritis within one 
year following service nor competent evidence of a nexus 
between the diagnoses of spondylolisthesis with bilateral 
spondylolysis, degenerative joint disease, degenerative disc 
disease, and lumbar strain syndrome and service.  In fact, 
the appellant's own statements reveal that initially, he 
claimed he had no injury in service to his low back.  At the 
time of the October 1993 VA examination, the appellant 
reported that he had had no problems with his back until four 
to five years prior, which would not place back problems 
during service or within one year following service.  
Regardless, the evidence is silent for a positive nexus 
between the current findings and an injury in service, and 
the claim is not well grounded.  

The only nexus evidence is the appellant's contention that 
his current low back problems are a result of injury in 
service.  However, it has not been shown that he possesses 
the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving 
medical causation or diagnosis.  See Espiritu, 4 Vet. App. at 
494; see also Edenfield, 8 Vet. App. at 388.  Thus, the 
appellant has failed to submit competent medical evidence of 
a nexus between the current diagnoses of spondylolisthesis 
with bilateral spondylolysis, degenerative joint disease, 
degenerative disc disease, and lumbar strain syndrome and a 
disease or injury in service, and the claim for service 
connection for lumbar spine disorder is not well grounded.  
See Caluza, supra.

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette, supra.  Here, VA fulfilled its obligation 
under section 5103(a) by issuing a statement of the case in 
February 1997.  In the statement of the case, the RO 
addressed the claim as a claim for service connection and 
provided the appellant with the provisions of 38 C.F.R. 
§ 3.303.  In this respect, the Board is satisfied that the 
obligation imposed by section 5103(a) has been satisfied at 
the RO level.  See Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VA's obligation under sec. 5103(a) to assist claimant in 
filing his claim pertains to relevant evidence which may 
exist or could be obtained).

The Board notes that the RO was proper in considering the 
claim as a new claim as opposed to a petition to reopen a 
previously denied claim.  The Board need not determine if the 
duty to assist has been met, as it has determined that the 
appellant's claim is not well grounded and the duty to assist 
does not attach to a claim that is not well grounded.  See 
Winters, 12 Vet. App. at 206.


III.  Total rating for compensation based on individual 
unemployability 

The issue of entitlement to a total rating for compensation 
on the basis of individual unemployability has been certified 
for appeal.  Total ratings for compensation purposes may be 
assigned where the combined schedular rating for the 
veteran's service- connected disability or disabilities is 
less than 100 percent when it is found that the service-
connected disabilities are sufficient to render the veteran 
unemployable without regard to either his advancing age or 
the presence of any nonservice-connected disorders.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341 
(1999).  The provisions of 38 C.F.R. § 4.16(a) (1999), 
establish, in pertinent part, that:

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than the total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities: Provided that, if there is 
only one such disability, this disability 
shall be ratable at 60 percent or more, 
and that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more.

Service connection is in effect for duodenal ulcer with 
diverticulosis with colon polyps, postoperative (20 percent); 
asthma (10 percent); degenerative disc disease with traumatic 
arthritis, cervical spine (10 percent); hemorrhoids (0 
percent); laceration scar right hand (0 percent); laceration 
scars left lower extremity and excision scar epidermal cyst 
of back (0 percent); left inguinal herniorrhaphy (0 percent); 
bilateral hearing loss disability (0 percent); callosities of 
heel (0 percent).  The combined schedular evaluation is 40 
percent.  Thus, the appellant does not meet the requirements 
set forth in 38 C.F.R. § 4.16(a) and he has no legal merit to 
the claim based upon schedular requirements.

In regard to the hearing loss, left inguinal hernia, 
laceration scars, hernia and callosities of the heels, there 
is no significant evidence that there is any occupational 
impairment and the appellant has not challenged the 
evaluations assigned for such disorders.  The duodenal ulcer 
with diverticulosis with colon polyps, postoperative and the 
degenerative disc disease with traumatic arthritis of the 
cervical spine disabilities were addressed above and warrant 
no more than the evaluations assigned.  In particular, the 
examiner noted that there were minimal problems with the 
hemorrhoids and that the hernia repair healed fine with no 
residuals.  See Diagnostic Codes 7336, 7338 respectively.  On 
examination for asthma, the examiner detailed that he did 
hear any wheezing, rales or rhonchi.  The examiner refuted 
the appellant's assertion that it was worse and specifically 
found that it was stable.  There is no logical basis to 
disturb the evaluation assigned by the RO.  See Diagnostic 
Code 6602.

In addition, there is no basis to consider referral for 
extraschedular consideration.  There is no competent evidence 
that service connected disability results in unemployability.  
At best, the March 1997 examiner stated that the appellant 
appears incapacitated, mostly on physical grounds.  However, 
the examiner entered a psychiatric diagnosis and referenced 
the back disorder.  The appellant is not service-connected 
for the back disorder or the psychiatric disorder.  The 
impairments resulting from non service-connected disabilities 
may not be considered in determining entitlement or 
eligibility to a total rating for compensation on the basis 
of individual unemployability.  In sum, the appellant has a 
combined evaluation of 40 percent and the appellant does not 
otherwise establish that he is unemployable due to service-
connected disability.


ORDER

An increased evaluation for degenerative disc disease with 
traumatic arthritis of the cervical spine is denied.  An 
increased evaluation for duodenal ulcer and diverticulosis 
with colon polyps, postoperative, is denied.  Service 
connection for lumbar spine disorder, to include 
spondylolisthesis with bilateral spondylolysis, degenerative 
joint disease, degenerative disc disease, and lumbar strain 
syndrome, is denied.  A total rating for compensation based 
on individual unemployability is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

